Citation Nr: 1136422	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in April 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2005, a statement of the case was issued in September 2006, and a substantive appeal was received in November 2006.

In April 2010, the RO increased the Veteran's rating for his right mandible fracture to 10 percent, effective from February 7, 2005, stating that this was the date of claim, when in actuality, it was the date of the appealed rating decision.  The date of claim was October 26, 2004.

The Veteran presented testimony at a Board hearing before the undersigned acting Veterans Law Judge in San Antonio, Texas in February 2011, and a transcript of the hearing is associated with his claims folder.  

Service connection was separately denied for dental caries in September 2008, and the Veteran did not perfect an appeal of that decision after the April 2010 statement of the case on it.  Accordingly, the dental issue before the Board is limited to the matter of entitlement to service connection for loss of teeth secondary to service-connected right mandible fracture.  The issue of service connection for dental trauma for treatment purposes, mentioned by the Veteran during his February 2011 hearing, is moot, as the Veteran is already service-connected for his right mandible fracture, which is rated as 10 percent disabling, entitling him to VA treatment of it.  38 U.S.C.A. § 1712 (West 2002).


FINDINGS OF FACT

1.  Residuals of the Veteran's service-connected right mandible fracture have nearly approximated mandible malunion with moderate displacement during the entirety of the rating period but they do not include or nearly approximate malunion of his mandible with severe displacement.

2.  The Veteran did not have any loss of teeth in service due to dental trauma or combat.

3.  The Veteran's service-connected right mandible fracture did not cause or contribute to any loss of teeth.  

4.  The Veteran's currently has tension headaches which were not manifest in service, are unrelated to service, and are not caused or aggravated by the Veteran's service-connected right mandible fracture.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, for right mandible fracture are met prior to and from February 7, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9904 (2010).

2.  The criteria for service connection for loss of teeth secondary to service-connected right mandible fracture are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. § 3.303, 3.310, 3.381, 4.150 (2010).  

3.  The criteria for service connection for headaches secondary to right mandible fracture are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in December 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, service connection has been denied for loss of teeth and headaches, thus rendering moot any effective date and degree of disability determination.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for his mandible fracture, loss of teeth, and headaches in 2006, 2008, and 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Right mandible fracture

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran appeals the RO's denial of a compensable rating prior to February 7, 2005 and a 10 percent rating from February 7, 2005 for his service-connected right mandible fracture.  The RO granted a 10 percent rating in April 2010, but as the Veteran is presumed to be seeking the maximum rating, this matter remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

The RO has rated the Veteran's disability under 38 C.F.R. § 4.150, Diagnostic Code 9900-9904.  Diagnostic Code 9904 is for mandible malunion, and provides for a noncompensable rating when it results in slight displacement, a 10 percent rating when it results in moderate displacement, and a 20 percent rating when it results in severe displacement.  The NOTE to Diagnostic Code 9904 indicates that these ratings are dependent on the degree of motion and relative loss of masticatory function.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in January 2005, the Veteran complained that sometimes his jaw hurts when he is stressed out.  This occurred 3-4 times per year when his pain was 5/10.  The pain would last for 1-3 days.  On examination, his maximum incisal opening was 49 mm, and right and left excursions were 10 mm.  The midline was even.  He had a class 1 occlusion and no deviation on opening or closing.  There was no muscle tenderness.  The diagnosis was mandibular fracture by history with no sequelae noted.   

In January 2005, a private dentist indicated that the Veteran had suffered from diminished function of his mandible.  
 
On VA examination in September 2005, the Veteran had the same dental history except that he now complained of jaw pain occurring 2-3 times per week.  Examination revealed his maximum incisal opening to be 47 mm.  He had an even midline, his right lateral excursion was 10 mm, and his left lateral excursion was 9 mm.  He had a Class I occlusion and there was no deviation on opening or closing.  He had mild tenderness over the right temporalis muscle, the right temporomandibular joint, and the right masseter, and very limited and mild tenderness in the right suboccipital region.  The diagnosis again was dental fracture by history with no sequelae.  The examiner noted in May 2006 that a service treatment record had shown a nondisplaced fracture of the right mandible.  He indicated that from his two examinations of the Veteran, there was no diminished function of the Veteran's mandible, and so he disagreed with the private dentist that there was diminished function of the Veteran's mandible.  

On VA examination in March 2008, the Veteran complained of pain on the right side of his jaw where his in-service fracture had occurred.  On examination, he could open to an interincisal opening of 45 mm with no deviation of the mandible.  He could move 8 mm in right lateral excursion of the mandible and 6 mm in left lateral excursion of it.  All of his jaw movements were within the normal range of motion.  Normal range of motion was reported to be 40-45 mm for interincisal opening; and 4-8 mm for lateral excursion.  The panoramic radiograph revealed normal osseous healing of the bone in the area of the previous right mandible fracture.  It showed no malunion or displacement of the Veteran's mandible.  The diagnosis was status post fracture of the right mandible with normal osseous healing of the fracture site.  The Veteran also had hyperalgesia of the right body of the mandible.  

The Veteran testified in February 2011 that tenderness and throbbing in his right mandible comes and goes.

Based on the evidence, the Board concludes that the Veteran's rating should be 10 percent, but no more than 10 percent, for the entirety of the rating period, starting from October 26, 2004, the date of his claim.  The 10 percent rating is warranted when the disability present approximates mandible malunion with moderate displacement.  The Veteran appears to have tenderness and throbbing in his right mandible fracture area that comes and goes, as he testified in February 2011.  No evidence shows that the Veteran's disability suddenly became worse on the date of the February 7, 2005 rating decision.  Instead, the RO indicated in February 2005 that it intended to assign the Veteran his 10 percent rating effective from the date of claim, but got the date of claim wrong, instead setting the effective date for the 10 percent rating as the date of the February 7, 2005 rating decision.  

The evidence indicates that the Veteran does not have or nearly approximate malunion of his mandible with severe displacement to warrant a 20 percent rating, however.  The examiner in May 2006 noted that the Veteran had had a nondisplaced fracture in service, and the X-rays in March 2008 showed no malunion of the mandible.  Moreover, examinations revealed no deviation of the mandible.  Furthermore, the Veteran has a normal range of motion of his jaw movements, both in interincisal opening and lateral excursion bilaterally.  The examination reports indicate that the Veteran does not have any loss of masticatory function, and they were based upon examination findings.  While the private dentist indicated that the Veteran did have loss of masticatory function, it is unclear how he came to this conclusion, and he did not indicate how much loss of masticatory function there was.  Accordingly, the VA examination reports are considered more probative on the issue of whether a higher rating is warranted.

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist.  The Veteran has some jaw pain, but this is adequately compensated for by the 10 percent rating assigned.  The preponderance of the evidence including the VA examination reports indicates that the Veteran's masticatory function is essentially unimpeded by his right mandible fracture.

In light of the above, a schedular rating in excess of 10 percent is not warranted for right mandible fracture.  

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran indicated in August 2010 that he had retired due to age or duration of work in 2004.  The symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Service connection criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Loss of teeth

The Veteran is seeking service connection for loss of teeth.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to the loss of substance of body of the maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In this case, on service entrance examination in August 1961, none of the Veteran's teeth were shown as missing.  Service treatment records show that the Veteran had tooth # 32 (a third molar) surgically extracted during service in June 1964 because it was malposed.  At the same time, the Veteran's right mandible fracture, which had occurred just anterior to the angle, due to a recent fight, was repaired.  On service discharge examination in August 1964, teeth #'s 1, 16, 17, and 32 were missing.  These are all third molars as shown by the August 1964 examination report.  

On VA examination in April 1998, an examiner indicated that the Veteran had carious teeth and that there was no correlation between the carious teeth present in the Veteran's right mandibular quadrant and any old mandible fracture.  

On VA examination in January 2005, the examiner indicated that the Veteran had chronic generalized adult advanced periodontitis; acquired loss of teeth; dental caries; and a mandible fracture with no sequelae.  

A private dentist in January 2005 indicated that the Veteran had reported that he had fractured his right mandible in service.  The dentist indicated that the Veteran has poor oral health; generalized tooth loss; and severe periodontal disease of his remaining teeth.  He felt that it was at least as likely as not that the Veteran's present dental condition was related to the Veteran's service, and he felt that Diagnostic Code 9903 (which has to do with nonunion of a mandible) might be applicable.  

On VA examination in September 2005, the Veteran was missing teeth #'s 2, 3, 5, 12, 14, 15, 16, 18, 19, 20, and 30-32.  The diagnoses were the same as on examination in 2005.  The examiner felt that it was less likely than not that the Veteran's current dental condition was caused by or the result of his in-service mandibular fracture.  In a May 2006 addendum, the examiner indicated that there was no indication from the active duty record, claims folders, or VA examinations in January 2005 or September 2005 to suggest that the Veteran's current dental condition was related to his mandibular fracture or subsequent treatment for it.  He felt that the Veteran's tooth loss was related to lack of adequate oral hygiene.  This was supported by the fact that the Veteran's dental disease was bilateral whereas his injury and the reported pain affected the right side. 

On VA examination in March 2008, the examiner indicated that the Veteran had removable partial dentures replacing his missing teeth and that his impacted right maxillary third molar was not related to service.  

While the evidence shows that the Veteran fractured his right mandible in service, there is no evidence to suggest that any of his teeth were traumatized at that time, including tooth #32.  Indeed, the absence of any notation of trauma to any of his teeth in the June 1964 hospital report and the indication in it that tooth #32 was malposed would indicate that no teeth were traumatized as a result of the fight that caused his right mandible fracture.  Additionally, replaceable missing teeth are not considered disabling for VA disability compensation purposes -- see 38 C.F.R. §§ 3.381(a), 4.150 -- and the 2008 VA examination report shows that the Veteran's teeth are currently replaced with dentures.  Furthermore, the examiner in September 2005 indicated that the Veteran's loss of teeth was not related to his in-service mandibular fracture or his subsequent treatment for it.  

The evidence including the September 2005 VA examination report and its May 2006 addendum shows that the Veteran has lost teeth post-service due to inadequate oral hygiene.  No evidence indicates that the Veteran has missing teeth due to his service-connected right mandible fracture, and the September 2005 VA examination report and its May 2006 addendum indicates that it did not cause him to lose any teeth.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for loss of teeth must be denied.

Headaches

Service treatment records are silent for reference to headaches, and on service discharge examination in August 1964, the Veteran was neurologically normal.  

On VA examination in April 1996, the Veteran indicated that he had not had any complications since service from his service-connected right mandible fracture, and his neurological status was normal.  On VA examination in April 1998, he indicated that if he was in a stressful situation, he would have aching where his right mandible fracture was.  He did not report any headaches.  

In October 2004, the Veteran stated that he had had migraine headaches and pain over the past 40 years or so.  

On VA examination in January 2005, the Veteran reported that he had been in a motor vehicle accident in November 2004, and he was wearing a cervical brace and had extensive lacerations involving his face and head.  The largest laceration extended from the outer canthus of his right eye, up across his forehead.  He also had multiple facial scars secondary to injuries and altercations.  His only complaints of pain were in his right jaw.  The Veteran told a private dentist in January 2005 that he had pain in the right mandible area, with radiation corresponding to the trigeminal nerve.  

On VA dental examination in March 2008, the Veteran reported constant pain on the right side of his jaw where the in-service fracture occurred, and that he also had headaches on a regular basis.  The diagnoses included headaches secondary to hyperalgesia of the right mandible.  

On VA neurology examination in August 2010, the Veteran's claims folder was reviewed and he reported that migraines had had their onset in 1964, almost immediately after fracturing his right mandible.  He reported that he gets frontal headaches with stress and tension.  After examination, the diagnosis was tension headaches, and that there was no evidence of migraine headaches.  The examiner indicated that while headaches did begin almost immediately after the in-service mandible fracture, the headaches the Veteran is having now are tension headaches related to stress, and not due to his mandible fracture from years ago.   

In February 2011, the Veteran testified that he does not have migraine headaches.  He indicated that he had had headaches since his jaw was busted in service, and that they occurred about 2 or 3 times in a 2 week period.  

Based on the evidence, the Board concludes that service connection is not warranted for headaches secondary to mandible fracture.  The preponderance of the evidence shows that the types of headaches the Veteran now has are tension headaches.  This was the conclusion of the neurologist who examined him and considered his history and claims folder in August 2010.  The Veteran indicated that he had had migraine headaches and pain over the past 40 years in October 2004.  However, the VA neurologist examined him in August 2010 and found that he does not have migraine headaches now, based on his symptomatology.  The Veteran seems to agree based on his February 2011 testimony.  The August 2010 neurology diagnosis is considered more probative than the March 2008 dental examiner's diagnosis of headaches secondary to hyperalgesia of the right mandible.  The neurologist considered the Veteran's recorded symptoms in arriving at his diagnosis, whereas it is unclear how the VA dentist in March 2008 arrived at his diagnosis.  He did not record detailed findings regarding the Veteran's headache symptoms.  The only symptom reported was "(h)eadaches".  

The VA neurologist in 2010 has indicated that the Veteran now has tension headaches that would not be related to his mandible fracture from years ago.  In essence, the preponderance of the evidence indicates that the Veteran currently has only tension headaches which were not manifest in service, and which are unrelated to service or to the service-connected right mandible fracture.  The Veteran indicated in February 2011 that he has had them continuously since service.  However, service treatment records do not report headaches in service and the Veteran was normal on service discharge examination.  Moreover, there is no treatment shown for headaches for many years after service and the Veteran had denied complications since service from his right mandible fracture at the time of his April 1996 VA examination.  Only more recently in October 2004, when he filed for compensation, did he indicate that his headaches had continued since service, and the preponderance of the evidence contradicts this.  His tension headaches were first manifest many years after service and are related to stress according to the August 2010 VA neurology examination report.  Accordingly, service connection is not warranted for them.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

A 10 percent rating, but not higher, is warranted for the entirety of the rating period for right mandible fracture, subject to the controlling regulations applicable to the payment of monetary benefits.

Service connection for loss of teeth as secondary to service-connected right mandible fracture is denied.

Service connection for headaches as secondary to service-connected right mandible fracture is denied.




______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


